Citation Nr: 0322899	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952 and from May 1954 to May 1972.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for bilateral hearing loss and denied a 
compensable rating for tinnitus.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran has not requested a hearing.  

In July 2002, the RO assigned an increased (50 percent) 
rating for bilateral hearing loss and a 10 percent rating for 
tinnitus.  Inasmuch as a higher evaluation is potentially 
available for hearing loss, and as the issue of an increased 
rating was already in appellate status at the time of the 
July 2002 rating action, the Board must consider entitlement 
to an increased rating (for bilateral hearing loss) for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claim for an increased rating for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision.  


FINDING OF FACT

The veteran's tinnitus is currently manifested by complaint 
of constant tinnitus.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, to include §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.87a Diagnostic Code 6260 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an unappealed June 1995 rating decision, "service 
connection" (actually, a separate evaluation) for tinnitus 
was denied.

In January 2002, the veteran requested that his tinnitus be 
service-connected.  

In January 2002, the RO sent a letter to the veteran that 
explained the Veterans Claims Assistance Act of 2000 (VCAA) 
and VA's duty to assist in the development of the claim.  In 
response, in February 2002, the veteran reported that his 
most recent VA hearing test was performed at Altoona VA 
Medical Center on May 18, 2001, and that the RO should get 
that report, if it might be necessary for a decision.  

In March 2002, the RO issued a rating decision that lists 
tinnitus as service-connected but noncompensable in severity.  
The veteran submitted a notice of disagreement (NOD) and in 
May 2002, the RO issued a statement of the case (SOC) on the 
matter.

Upon VA authorized audiological evaluation in June 2002, an 
examiner noted that the claims file was not available and 
that the veteran reported constant bilateral tinnitus.  The 
veteran found his tinnitus to be most annoying in the 
morning.

In a July 2002 decision review officer decision, the RO 
assigned a 10 percent rating for tinnitus effective from 
January 10, 2002.  The RO then issued a supplemental 
statement of the case (SSOC) discussing the rating.  

In May 2003, the Board obtained a copy of a VA audiometry 
evaluation performed in May 2001.  The report was not 
considered by the RO; however, it does not mention tinnitus.  



II.  VCAA

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the maximum schedular rating for tinnitus has been 
assigned and there is no provision for assignment of a higher 
rating on a schedular basis.  Thus, no evidence, lay or 
medical, is necessary to further substantiate his claim and 
the veteran will not be unfairly prejudiced by the Board's 
adjudication of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The RO has associated with the claims file all pertinent 
medical records and has explained to the veteran in a May 
2002 SOC that a 10 percent rating may be assigned for 
recurrent tinnitus.  Although the RO did not clearly explain 
to the veteran that 10 percent is the maximum schedular 
rating available for tinnitus, remanding this issue for such 
an explanation could not result in a higher schedular rating 
for tinnitus; therefore, the Board deems it unnecessary to 
remand the claim for this matter.  A remand would only to 
further delay resolution of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board obtained a copy of a May 2001 audiometry evaluation 
since the most recent supplemental statement of the case 
(SSOC) was issued.  Subsequently, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A 
remand is not necessary because the decision herein is not 
based on evidence developed by the Board pursuant to the 
invalidated regulation.  The May 2001 audiometry evaluation 
does not mention tinnitus.  

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's tinnitus has been rated 10 percent disabling 
throughout the appeal period under Diagnostic Code 6260.  
Under the rating criteria for tinnitus, recurrent tinnitus 
warrants a 10 percent rating.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2002).  The 10 percent rating is the maximum 
rating available for tinnitus.  See also VAOPGCPREC 02-03.

The veteran's tinnitus is manifested by constant tinnitus and 
the maximum rating for tinnitus has already been assigned.  
As the 10 percent rating is the maximum rating under DC 6260, 
there is no basis for the assignment of a higher schedular 
rating.  Accordingly, the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent.  
No further analysis is appropriate. 

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, tinnitus has not been shown to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards, nor has 
the veteran so alleged.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to a higher rating for tinnitus is denied.


REMAND

The veteran underwent a VA audiometry evaluation in June 
2002.  The examiner specifically noted that the claims file 
was not available for review.  Since that time, the veteran 
has argued that because the audiometry evaluator did not 
review the claims file, the report is inadequate for rating 
purposes.  The veteran cited Crawford v. Brown, 5 Vet. 
App. 33, 36 (1993), in his position on the matter.  The 
veteran desires that he either be re-evaluated or that the 
recent audiometry evaluator review the claims file.  

The Board recently obtained a copy of a May 2001 VA 
audiometry report.  The report has not yet been considered by 
the RO and the veteran has not waived his right to initial RO 
review of this evidence.  Moreover, during the course of this 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  
Disabled American Veterans, supra.  Thus, during the remand 
period, the RO must also consider the May 2001 VA audiometry 
report with respect to the claim for a higher rating for 
bilateral hearing loss.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should return the claims file 
to the examiner who performed the June 
2002 audiometry evaluation.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner is 
asked to review the claims file and offer 
any additional information with respect 
to the description of the veteran's 
bilateral hearing loss and the effect of 
the hearing loss disability upon ordinary 
activity.  The veteran may be re-examined 
if necessary. 

2.  Following the above, the RO should 
review all additional relevant evidence 
received since the most recent SSOC and 
readjudicate the claim for an increased 
rating for bilateral hearing loss.  If 
all the desired benefits are not granted, 
an appropriate SSOC should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



